PER CURIAM.
In this, his fourth mandamus petition, Ronald McKeehan is again alleging that the State presented false evidence at trial. We deny his mandamus petition on the merits and hold that he is barred from further pro se filings in this court on the basis that his present petition raises a successive claim previously decided on the merits and, therefore, constitutes an abuse of process. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) (“Enough is enough.”); see also Britt v. State, 931 So.2d 209, 210 (Fla. 5th DCA 2006) (finding that defendant’s pro se filings had become frivolous, an abuse of process, and a waste of the taxpayers’ money); Glasco v. State, 914 So.2d 512, 512 (Fla. 5th DCA 2005) (recognizing frivolous collateral appeals clog the courts and hurt meritorious appeals by inviting sweeping rulings and by engendering judicial impatience with all defendants).
Accordingly, in order to conserve judicial resources, we prohibit McKeehan from filing with this court any further pro se *1287pleadings concerning Orange County, Ninth Judicial Circuit Court case number 01-183. The Clerk of this court is directed not to accept any further pro se filings concerning this case from Ronald McKee-han. Unless filed by a member of the Florida Bar in good standing, additional pleadings regarding this case will be summarily rejected by the Clerk. The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2005); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
PETITION DENIED; Future Pro Se Filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
GRIFFIN, SAWAYA and PALMER, JJ., concur.